Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 1 of 7 PageID #:27




                                EXHIBIT 1
                   Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 2 of 7 PageID #:28


       Generated on: This page was generated by TSDR on 2020-09-01 14:37:02 EDT
                 Mark: WAYNE FARMS




  US Serial Number: 85774698                                                        Application Filing Nov. 08, 2012
                                                                                                Date:
     US Registration 4371372                                                       Registration Date: Jul. 23, 2013
           Number:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: A Section 8 declaration has been accepted.
         Status Date: Sep. 25, 2019
    Publication Date: May 07, 2013



                                                                   Mark Information
          Mark Literal WAYNE FARMS
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)
              Type:
       Description of The mark consist of the words "WAYNE FARMS", with a line above and below, and an image of a barn, silo and tree within a partial
               Mark: oval above the words.
   Color(s) Claimed: Color is not claimed as a feature of the mark.
          Disclaimer: "FARMS"
       Design Search 05.01.02 - Maple tree; Trees or bushes with a generally rounded shape, including deciduous trees
            Code(s): 07.01.02 - Farmhouse
                     07.03.05 - Watermills; Windmills
                     26.01.03 - Incomplete circles (more than semi-circles); Circles, incomplete (more than semi-circles)
                     26.17.13 - Underlined words or letters; Overlined words or letters; Letters or words underlined and/or overlined by one or more strokes
                     or lines

                                                      Related Properties Information
 Claimed Ownership 0980466, 2257934, 3564644
              of US
      Registrations:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Poultry
         International 029 - Primary Class                                              U.S Class(es): 046
            Class(es):
        Class Status: ACTIVE
                   Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 3 of 7 PageID #:29

                Basis: 1(a)
             First Use: Nov. 06, 2012                                    Use in Commerce: Nov. 06, 2012

                                              Basis Information (Case Level)
            Filed Use: Yes                                                   Currently Use: Yes
             Filed ITU: No                                                   Currently ITU: No
            Filed 44D: No                                                    Currently 44E: No
            Filed 44E: No                                                    Currently 66A: No
            Filed 66A: No                                               Currently No Basis: No
      Filed No Basis: No

                                              Current Owner(s) Information
          Owner Name: Wayne Farms LLC
     Owner Address: 4110 Continental Drive
                    Oakwood, GEORGIA UNITED STATES 30566
   Legal Entity Type: LIMITED LIABILITY COMPANY                            State or Country DELAWARE
                                                                          Where Organized:

                                         Attorney/Correspondence Information
                                                                    Attorney of Record
      Attorney Name: David C. Brezina                                      Docket Number: 3T12646676
    Attorney Primary chiustm@ladas.net                                       Attorney Email Yes
     Email Address:                                                             Authorized:
                                                                     Correspondent
      Correspondent DAVID C. BREZINA
      Name/Address: LADAS & PARRY LLP
                    Suite 1600
                    224 South Michigan Ave
                    CHICAGO, ILLINOIS UNITED STATES 60604
                Phone: (312) 427-1300                                                    Fax: (312) 427-6663
   Correspondent e- chiustm@ladas.net dbrezina@ladas.net dbrezina         Correspondent e- Yes
              mail: @rcn.com                                               mail Authorized:
                                                         Domestic Representative - Not Found

                                                         Prosecution History
                                                                                                                 Proceeding
   Date              Description
                                                                                                                 Number
Sep. 25, 2019      NOTICE OF ACCEPTANCE OF SEC. 8 - E-MAILED
Sep. 25, 2019      REGISTERED - SEC. 8 (6-YR) ACCEPTED                                                         70833
Sep. 25, 2019      CASE ASSIGNED TO POST REGISTRATION PARALEGAL                                                70833
Sep. 10, 2019      TEAS SECTION 8 RECEIVED
Jul. 23, 2018      COURTESY REMINDER - SEC. 8 (6-YR) E-MAILED
Jun. 15, 2015      NOTICE OF SUIT
Jul. 23, 2013      REGISTERED-PRINCIPAL REGISTER
May 07, 2013       OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
May 07, 2013       PUBLISHED FOR OPPOSITION
Apr. 17, 2013      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Mar. 29, 2013      LAW OFFICE PUBLICATION REVIEW COMPLETED                                                     77312
Mar. 27, 2013      ASSIGNED TO LIE                                                                             77312
Mar. 13, 2013      APPROVED FOR PUB - PRINCIPAL REGISTER
Mar. 13, 2013      EXAMINER'S AMENDMENT ENTERED                                                                88888
Mar. 13, 2013      NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                6328
Mar. 13, 2013      EXAMINERS AMENDMENT E-MAILED                                                                6328
Mar. 13, 2013      EXAMINERS AMENDMENT -WRITTEN                                                                63031
                  Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 4 of 7 PageID #:30

Mar. 06, 2013     ASSIGNED TO EXAMINER                                                                               63031
Nov. 22, 2012     NOTICE OF DESIGN SEARCH CODE MAILED
Nov. 21, 2012     NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Nov. 12, 2012     NEW APPLICATION ENTERED IN TRAM

                                          TM Staff and Location Information
                                                         TM Staff Information - None
                                                                File Location
   Current Location: TMO LAW OFFICE 110                             Date in Location: Sep. 25, 2019

                                     Assignment Abstract Of Title Information
  Summary
 Total Assignments: 3                                                     Registrant: Wayne Farms LLC

                                                    Assignment 1 of 3

        Conveyance: SECURITY INTEREST
         Reel/Frame: 5102/0579                                                  Pages: 9
     Date Recorded: Sep. 03, 2013
          Supporting assignment-tm-5102-0579.pdf
         Documents:
                                                                  Assignor
                Name: WAYNE FARMS LLC                                Execution Date: Aug. 30, 2013
   Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country DELAWARE
                                                                   Where Organized:
                                                                  Assignee
                Name: , NEW YORK BRANCH, AS ADMINISTRATIVE AGENT" target="_new"> COOPERATIEVE CENTRALE RAIFFEISEN-
                      BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
   Legal Entity Type: A NEW YORK STATE LICENSED BRANCH OF A         State or Country NETHERLANDS
                      DUTCH BANKING COOPERATIVE                    Where Organized:
            Address: 245 PARK AVENUE
                     37TH FLOOR
                     NEW YORK, NEW YORK 10167
                                                               Correspondent
      Correspondent LASHANA C. JIMMAR
             Name:
      Correspondent GREENBERG TRAURIG, LLP
           Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                    ATLANTA, GA 30305
                                                     Domestic Representative - Not Found

                                                            Assignment 2 of 3

        Conveyance: SECURITY INTEREST
         Reel/Frame: 5486/0067                                                  Pages: 8
     Date Recorded: Mar. 26, 2015
          Supporting assignment-tm-5486-0067.pdf
         Documents:
                                                                  Assignor
                Name: WAYNE FARMS LLC                                Execution Date: Mar. 26, 2015
   Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country DELAWARE
                                                                   Where Organized:
                                                                  Assignee
                Name: , NEW YORK BRANCH, AS ADMINISTRATIVE AGENT" target="_new"> COOPERATIEVE CENTRALE RAIFFEISEN-
                      BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
   Legal Entity Type: NEW YORK STATE LICENSED BRANCH OF A           State or Country NETHERLANDS
                      DUTCH BANKING COOPERATIVE                    Where Organized:
            Address: 245 PARK AVENUE
             Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 5 of 7 PageID #:31

                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR, PARALEGAL
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
                                               Domestic Representative - Not Found

                                                      Assignment 3 of 3

    Conveyance: SECURITY INTEREST
     Reel/Frame: 6478/0553                                                 Pages: 8
  Date Recorded: Nov. 08, 2018
      Supporting assignment-tm-6478-0553.pdf
     Documents:
                                                             Assignor
          Name: WAYNE FARMS LLC                                 Execution Date: Nov. 08, 2018
Legal Entity Type: LIMITED LIABILITY COMPANY                   State or Country DELAWARE
                                                              Where Organized:
                                                             Assignee
          Name: COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Legal Entity Type: A NEW YORK STATE LICENSED BRANCH OF A       State or Country NETHERLANDS
                   DUTCH BANKING COOPERATIVE                  Where Organized:
        Address: 245 PARK AVENUE
                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR, PARALEGAL
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
                                               Domestic Representative - Not Found
Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 6 of 7 PageID #:32
Case: 1:20-cv-05191 Document #: 1-1 Filed: 09/02/20 Page 7 of 7 PageID #:33
